UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



       United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  February 1, 2006

                                        Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Eastern District of
No. 04-3009                        v.            ]   Wisconsin.
                                                 ]
STEWART Z. MUSA,                                 ]   No. 04 CR 19
        Defendant-Appellant.                     ]
                                                 ]   Charles N. Clevert, Jr.,
                                                 ]        Judge.

       Stewart Musa was sentenced to 27 months’ imprisonment for transporting
child pornography in violation of 18 U.S.C. § 2252(a)(1). On appeal, he argued that
the district court erred by sentencing him under the mandatory sentencing
guidelines, see United States v. Booker, 543 U.S. 220 (7th Cir. 2005). In response to
the government’s motion, we ordered a limited remand under the terms set forth in
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), for a determination
whether the district court would have imposed the same sentence had it understood
that the guidelines were advisory.

       The district judge has replied that he would have imposed a different
sentence if the sentencing guidelines had been advisory when Musa was sentenced.
We invited the parties to file position statements concerning the proper disposition
of the case. Only Musa has responded, and he concurs with the district court that
resentencing is appropriate. Accordingly,

    IT IS ORDERED that Musa’s sentence is VACATED, and the case is
REMANDED to the district court for resentencing.